Citation Nr: 1415115	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to service connection for tinnitus.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A complete transcript of the hearing is of record.

Based on the Veteran's hearing testimony, the Board expanded the issue on appeal to include service connection on a secondary basis in addition to direct service connection.  See 38 C.F.R. §§ 3.303, 3.310 (2013) (the provisions dealing with direct and secondary service connection respectively).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for tinnitus.

The Veteran was afforded a VA audiologic examination in August 2011.  In the August 2011 examination report, the VA examiner referred to VA hearing evaluations conducted in 2001 and 2007.  Because the record does not contain VA hearing evaluation reports dated in 2001 and 2007, the reports associated with these evaluations must be added to the record.

As well, the record contains only VA clinical records dated from October 2009 through August 2011.  The RO/AMC must add to the claims file all VA clinical records dated from August 2011 to the present and all those dated prior to October 2009.

After the foregoing development is accomplished, the RO/AMC must schedule another VA examination to determine the likely etiology of the Veteran's claimed tinnitus.  The examination instructions are contained in the third paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file reports of VA hearing evaluations conducted in 2001 and 2007.

2.  Associate with the claims file all VA clinical records dated before October 2009 and all those dated after August 2011.

3.  AFTER accomplishing the first two directives, schedule a VA audiologic examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  

The examiner is asked to obtain a thorough medical history from the Veteran and to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's tinnitus is either:
(a) related to service or 
(b) proximately due to, the result of, or aggravated by the service-connected bilateral hearing loss.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A full rationale for all opinions and conclusions should be provided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and the Veteran should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


